Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed January 20, 2022.  
Claims 1-11, 13, 15, 16 and 18-26 are pending in the instant application.


Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed January 20, 2022 is acknowledged.  Applicant’s further election of intron 13 as the single molecular embodiment of modified oligonucleotide in the reply filed on January 20, 2022 is also acknowledged. 
In view of Applicant’s Election, claims 18, 19, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely made the restriction/election requirement in the reply filed on January 20, 2022.   
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-11, 13, 15, 16 and 20-24 have been examined on the merits as detailed below:

Drawings
It is noted that there are no Drawings associated with the present application. 

Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 16, 2020 (9 pages) is acknowledged.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.  
The IDS filed October 16, 2020 (2 pages) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The IDS filed October 16, 2020 (2 pages) does not comply with #4.
The IDS filed October 16, 2020 (2 pages) has been placed in the application file, but the information referred to therein has been lined through to indicate that it has not been considered on the merits.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-10, 16 and 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0161894, to MacLachlan et al. (submitted and made of record on the IDS filed October 16, 2020 (9 pages).
The claims are drawn to a compound comprising a modified oligonucleotide 14 to 30 linked nucleosides in length having i) a nucleobase sequence comprising at least 14 contiguous nucleobases of SEQ ID NO: 2879; ii) a nucleobase sequence comprising a portion of at least 14 contiguous nucleobases 100% complementary to an equal length portion of nucleobases 87,359-90,915; 90,968-97,263; 83,573-87,287; 3,404-44,737; 97,378-104,979; 81,061-81,199; or 116,048-116,903 of SEQ ID NO: 1, iii) a nucleobase sequence complementary to intron 12, intron 13, intron 11, intron 1, intron 14, exon 10, or the 3' -UTR of a human DNM2 pre-mRNA or human DNM2 mRNA, or iv) a nucleobase sequence comprising at least 12, at least 13, at least 14, or at least 15 contiguous nucleobases of any one of the nucleobase sequences of SEQ ID NOs: 7-3134 or a pharmaceutically acceptable salt thereof.


******
Claims 1, 4, 6, 8, 10, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/058268 A2 (submitted and made of record on the IDS filed October 16, 2020 (9 pages)).
The claims are as described above.
WO 2012/058268 teach antisense oligonucleotides that modulate the expression and/or function of a target gene.    WO 2012/058268 teaches a particular antisense sequence of 27 nucleotides in length that comprises one or more LNA nucleotides and has 100% complementary over 24 contiguous nucleobases with positions 85093-85119 of SEQ ID NO:1 of the present invention.  See WO 2012/058268, SEQ ID NO:16, Table 1, page 25.  
Therefore, SEQ ID NO: 16 of WO 2012/058268 is a compound comprising a modified oligonucleotide 14 to 30 linked nucleosides in length having a nucleobase .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, 16, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Trochet et al. (Molecular Therapy, 2016 Vol. 5:e362) in view of WO 
The claims are as described above.
Trochet et al. is relevant and relied upon in its entirety.  Trochet et al. particularly teach a 150 nucleotides in length antisense oligonucleotide complementary to intron 13 of a human Dynamin 2 gene.  See Figure 5a.  The locations of antisense oligonucleotide sequences in intron 13 are as follow: AS1 (IVS13 from −3 to +147); AS2 (IVS13 from +126 to +285); AS3 (IVS13 from +264 to +416) (where nucleotide −1 is the last nucleotide of exon 13).   
Trochet et al. do not necessarily teach the antisense oligonucleotide is 14 to 30 linked nucleosides or that the antisense oligonucleotide is modified.
WO 2016/170162 is relevant and relied upon in its entirety.  WO 2016/170162 teach antisense oligonucleotides targeted to the exon region of a human Dynamin 2 gene.  See pages 8-10, for example.  WO 2016/170162 teaches that antisense oligonucleotides are about 5, 10, 15, 20, 25, 30, 35, 40, 45 or 50 nucleotides in length. Particularly, antisense RNA molecules are usually 15-50 nucleotides in length.  
WO 2016/170162 teach the antisense oligonucleotides of their invention are modified and include conjugates.  For example, WO 2016/170162 teaches:
Nucleotides of the invention may be stabilized, via chemical modifications, such as phosphate backbone modifications (e.g., phosphorothioate bonds). The nucleotides of the invention may be administered in free (naked) form or by the use of delivery systems that enhance stability and/or targeting, e.g., liposomes, or incorporated into other vehicles, such as hydrogels, cyclodextrins, biodegradable nanocapsules, bioadhesive microspheres, or proteinaceous vectors, or in combination with a cationic peptide. They can also be coupled to a biomimetic cell penetrating peptide. They may also be administered in the form of their precursors or encoding DNAs. Chemically stabilized versions of the nucleotides also include "Morpholinos" (phosphorodiamidate morpholino oligomers - PMO), 2'-O-Methyl oligomers, 

WO 2016/170162 teach the antisense oligonucleotides of their invention include and encompass small interfering RNA (siRNA), double-stranded RNA (dsRNA), single-stranded RNA (ssRNA), and short hairpin RNA (shRNA) molecules. 
WO 2016/170162 teach that their invention relates to a pharmaceutical composition comprising a Dynamin 2 inhibitor (e.g. antisense oligonucleotide) and optionally a pharmaceutically acceptable carrier.
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use antisense oligonucleotide targeted to intron 13 of a human Dynamin 2 gene.  It would have been prima facie obvious to a person of ordinary skill in the art to shorten the antisense oligonucleotide targeted to intron 13 of Trochet et al. to 14 to 30 linked nucleosides as taught by WO 2016/170162 for cost effectiveness as shorter oligonucleotides are less expensive.  
It would have been obvious to a person of ordinary skill in the art to modify the antisense oligonucleotide targeted to intron 13 of Trochet et al. for the purpose to have enhanced stability, nuclease resistance, target specificity and improved pharmacological properties as taught and suggested by WO 2016/170162.
A person of ordinary skill in the art would have expected success to devise the compound comprising a modified oligonucleotide as claimed since the prior art of WO in vitro and in vivo.
For these reasons, claims 1, 4-10, 16, 20, 22 and 23 are obvious over Trochet et al. in view of WO 2016/170162, absent some evidence to the contrary.


******
Claims 1, 3-5, 8, 10, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being obvious over Trochet et al. (Molecular Therapy, 2016 Vol. 5:e362) in view of Tasfaout et al. (Nature Communications, 2017 Vol. 8:15661) (submitted and made of record on the IDS filed October 16, 2020 (9 pages)). 
The claims are as described above.
Trochet et al. is relevant and relied upon in its entirety as described above.  
Trochet et al. do not necessarily teach the antisense oligonucleotide is 14 to 30 linked nucleosides or that the antisense oligonucleotide is modified or the antisense oligonucleotide comprises a gap or wing segment.
Tasfaout et al. teach at page 2 (see first paragraph of results section and figure 1) antisense oligonucleotides complementary to exon 17 and intron 16 of a human Dynamin 2 gene.  The oligonucleotides are modified, having a gapmer motif with phosphorothioate backbone and cEt modifications in the wings (see methods section, page 9).
Before the effective filing date of the claimed invention, the prior art taught the desire to make and use antisense oligonucleotide targeted to intron 13 of a human prima facie obvious to a person of ordinary skill in the art to shorten the antisense oligonucleotide targeted to intron 13 of Trochet et al. to 14 to 30 linked nucleosides as taught by Tasfaout et al. for cost effectiveness as shorter oligonucleotides are less expensive.  
It would have been obvious to a person of ordinary skill in the art to modify the antisense oligonucleotide targeted to intron 13 of Trochet et al. for the purpose to have enhanced stability, nuclease resistance, target specificity and improved pharmacological properties as taught and suggested by Tasfaout et al.
A person of ordinary skill in the art would have expected success to devise the compound comprising a modified oligonucleotide, wherein the antisense oligonucleotide comprises a gap or wing segment as claimed since the prior art of Tasfaout et al. represents an exact blueprint of how to make and use gapmer antisense oligonucleotides targeted to a region of a human Dynamin 2 gene for the purpose of inhibiting Dynamin 2 gene expression in vitro and in vivo.
For these reasons, claims 1, 3-5, 8, 10, 16, 20 and 21 are obvious over Trochet et al. in view of Tasfaout et al., absent some evidence to the contrary.


******
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0161894, to MacLachlan et al. (submitted and made of record on the IDS filed October 16, 2020 (9 pages)) in view of Meena et al (WO 2015/107425) (submitted and made of record on the IDS filed October 16, 2020 (9 pages)).

MacLachlan et al. is relied upon as described above.
MacLachlan et al. does not particularly exemplify a chirally enriched population of the compound of claim 1, wherein the population is enriched for modified oligonucleotides comprising at least one particular phosphorothioate internucleoside linkage having a particular stereochemical configuration.
Meena et al. teach chirally controlled oligonucleotides of select designs, chirally controlled oligonucleotide compositions, and methods of making and using the same (abstract). Meena particularly discloses that oligonucleotides are useful in therapeutic, diagnostic, research and nanomaterials applications wherein in vitro studies have shown that properties of antisense oligonucleotides such as binding affinity, sequence specific binding to the complementary RNA, and stability to nucleases can be affected by the absolute stereochemical configurations of the phosphorus atoms (paragraph 2). The summary of invention at paragraph 3 discloses that their invention encompasses the recognition that stereorandom oligonucleotide preparations contain a plurality of distinct chemical entities that differ from one another in the stereochemical structure of individual backbone chiral centers within the oligonucleotide chain, and that their invention provides substantially pure preparations of single oligonucleotide compounds, where a particular oligonucleotide compound may be defined by its base sequence, its length, its pattern of backbone linkages, and its pattern of backbone chiral centers. At paragraph 5, Meena discloses that the their invention recognizes that properties and activities of an oligonucleotide can be adjusted by optimizing its pattern of backbone chiral centers, wherein the oligonucleotides have a common pattern of backbone chiral centers which, 
At paragraph 101, Meena discloses that one of skill in the art will appreciate that synthetic methods of their invention provide for a degree of control during the synthesis of an oligonucleotide strand such that each nucleotide unit of the oligonucleotide strand can be designated and/or selected in advance to have a particular stereochemistry at the linkage phosphorus and/or a particular modification at the linkage phosphorus, and/or a particular base, and/or a particular sugar.
Paragraph 157 of Meena et al. discloses their invention encompasses the recognition that stereorandom oligonucleotide preparations contain a plurality of distinct chemical entities that differ from one another in the stereochemical structure of individual backbone chiral centers within the oligonucleotide chain. Thus, among other things, their invention provides substantially pure preparations of single oligonucleotide compounds, where a particular oligonucleotide compound may be defined by its base sequence, its length, its pattern of backbone linkages, and its pattern of backbone chiral centers. At paragraph 158 Meena discloses that their invention demonstrates, among other things, that individual stereoisomers of a particular oligonucleotide can show different stability and/or activity from each other. Meena discloses modified sugars including LNAs (see paragraphs 173 and 466). Meena discloses certain embodiments regarding chirally controlled oligonucleotide comprising one or more modified internucleotidic linkages independently having the structure of formula I at paragraph 237. As defined generally, p* of formula I is an asymmetric phosphorus atom and is either Rp or Sp. See also paragraph 549+ Scheme I+ for the synthesis of chirally controlled oligonucleotide. Meena 
Thus, it would have been prima facie obvious to apply the method for chirally controlled synthesis of oligonucleotides of Meena to the method of making the modified oligonucleotides taught by MacLachlan because there is an appreciation by one of ordinary skill in the art that properties of antisense oligonucleotides such as binding affinity, sequence specific binding to the complementary RNA, and stability to nucleases can be affected by the absolute stereochemical configurations of the phosphorus atoms, and since Meena provides how to make and use the chirally controlled synthesis of modified oligonucleotides as can be applied to structurally similar modified oligonucleotides of MacLachlan intended for its relevant biological activity with the reasonable expectation that such modification will affect the stability and the biological activity of the modified oligonucleotides of MacLachlan for its intended purpose.  
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-11, 13, 15, 16 and 20-24 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20, 29-32, 35-40, 42-45 and 47-49 of U.S. Patent No. 10,865,414. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the compound comprising a modified oligonucleotide of U.S. Patent No. 10,865,414 embraces and encompasses the compound comprising a modified oligonucleotide of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.



Conclusion
	No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635